—In a family offense proceed*403ing pursuant to Family Court Act article 8, Francis Desir appeals from (1) an order of the Family Court, Westchester County (Braslow, J.), entered March 19, 1997, (2) an order of protection of the same court, entered March 20, 1997, and (3) an order of the same court, entered July 3, 1997.
Ordered that the appeals from the orders entered March 19, 1997, and July 3, 1997, are dismissed, without costs or disbursements, as they are not appealable as of right (see, Family Ct Act § 1112); and it is further,
Ordered that on the appeal from the order of protection entered March 20, 1997, the factual finding that the appellant was guilty of a family offense is affirmed and the appeal is otherwise dismissed as academic, without costs or disbursements.
The appeal from the decretal provisions of the order of protection has been rendered academic by the passing of the time limit contained therein. Moreover, the expiration of the order of protection renders academic the appellant’s challenge to the dispositional proceedings (see, Matter of Platsky v Platsky, 237 AD2d 610; Matter of Alice C. v Joseph C., 212 AD2d 698). Review of the record reveals no basis to disturb the Family Court’s resolution of disputed issues of fact and credibility made after a hearing on the question of whether the appellant committed a family offense (see, Matter of Platsky v Platsky, supra; Matter of Cutrone v Cutrone, 225 AD2d 767).
' The appellant’s remaining contentions are without merit. Ritter, J. P., Goldstein, McGinity and Luciano, JJ., concur.